Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/17/2022 has been entered.
 
Restriction
The election of Apricot kernel oil for as the carrier oil for (A), cannabinoid as the elected active agent for (B), and polyvinyl alcohol as the elected film forming polymer for (C), and EDTA as the elected chelating agent for (D) remain acknowledged. The election of cannabinoid as the elected active agent render subject matter of claim 1 and claims that depend from claim 1 withdrawn as being drawn to a non-elected species. Therefore, claims 1, 3 and 27 are withdrawn. 

					


Claim Status
Claims 1, 3-5, 7-8, 10-11, 13-16, 18, and 21-27 are pending. Claims 2, 6, 9, 12, 17, 19-20 are canceled. Claims 1, 3, and 21 are withdrawn. Claims 5, 7-8, 10-11, 13-16, 18, 21-26 are examined in accordance to the elected species. 

Action Summary
Claims 5, 7-8, 10-11, 13-16, 18, 21-26 are rejected under 35 U.S.C. 103 as being un-patentable over Allen et al. (US2016/0051510 A1) in view of Finley et al. (WO2016/123475 A1), Carrier oil and dosing, 2016, and Garti et al. (WO2018/061007 A1) are maintained, but revisited and modified in light of the claim amendment. 

Affidavit
The Declaration by Nadine Paiement filed on 10/13/2021 is insufficient to overcome the rejection of claims 1, 3-5, 7-8, 10-11, 13-16, 18, 21-27. The Declaration argues that the claimed oral dosage films are required to possess specific properties in order to achieve the high loading of oil phase while preserving the film characteristics, such as reduced stickiness and adhesiveness, and improved stability. This unexpected characteristic is reflected in the contact angle of the oral film, as currently claimed (see par. [0140]). The advantageous characteristics of the oral film of the present are provided by the claimed combination of components (see par. [0138]. In response, the Examiner finds the Declarant’s argument not persuasive. Specifically, Allen et al. clearly teaches a system that includes: (a) multiple thin films (e.g., multiple oral dissolvable films), each in direct contact with at least one other thin film, and each independently described herein; (b) packaging material enclosing the multiple thin films; and (c) printed indicia located on the packaging material; wherein the multiple thin films do not readily stick to another, see para [0026]. Additionally, Allen et al. teaches the thin film described herein provides for a stable, durable and quick dissolving dosage form, see para [0004]. Therefore, the characteristics asserted by Applicant are taught by the prior art. 
Applicant argues that the oral dosage form has a high loading of about 25% to about 40% (wt/wt) of carrier oil and active while the contact angle of the film is from about 39 degrees to about 90 degrees. As taught in detail in the application, for example at par [0138] and [0140]. It was not known that such combination of specific properties of the oral dosage form allows for the high loading of an active and carrier oil, and thus solves the solubility problem and significantly improves its bioavailability, while providing an oral film with reduced stickiness and adhesiveness, and improved stability. Specifically, to achieve these advantages, the oral dosage form comprises: an unbuffered oil in water emulsion based continuously cast film layer comprising a carrier oil, a safe and effective amount of an amphiphilic pharmaceutical active and a water soluble film forming polymer (claim 1); or a film layer comprising a safe and effective amount of a lipophilic active, a carrier oil, a water soluble film forming polymer, and a combination of surfactants including a small-molecule surfactant selected from polysorbate and sorbitan, and a phospholipid (claim 4); or a film layer including a safe and effective amount of a lipophilic active agent, a carrier oil; and a water soluble film forming polymer (claim 21). The unexpected and advantageous properties of the oral dosage films are reflected by the combined quantity of carrier oil and active from about 25% to about 40% (wt/wt) of the oral film dosage form; and the contact angle of the film from about 39 degrees to about 90 degrees (claim 1 and 4); or a surface pH from about 4 to less than 5.5, and a disintegration time of the oral film dosage form upon administration from about 1 minute to about 20 minutes. Without these parameters present in the oral dosage form, it would not be possible to achieve proper solubilization of the active ingredient and thus provide the necessary bioavailability, while providing an oral film with reduced stickiness and adhesiveness, and improved stability. In response, the Examiner finds the Declarant’s argument not persuasive. It may well be true that some of the asserted properties or characteristic are not recognized by the cited prior art in combination. However, since the claimed oral film (i.e. cannabinoids as the amphiphilic/lipophilic active in the amount up to 65% (wt/wt), a carrier oil (lipid in the amount 0-22% wt/wt), polyvinyl alcohol (the water-soluble film forming polymer), and a surfactant or a mixture of surfactant such as sorbitan, and polysorbate are obvious over the teaching of the combined references, said characteristics/properties would necessarily flow over the teachings of the combined references absent evidence to the contrary. The Declaration has not presented evidence that the asserted properties/characteristics would not naturally flown from the combining teaching of the prior art references. 
Furthermore, the Declarant argues that the surprising properties of the oral film have been clearly demonstrated in Tables and par. [0140]-[0144] of the instant specification. In response, the Examiner does not dispute the fact that the surprising properties of the claimed oral film have been demonstrated in tables 5-11 of the instant specification. However, the Examiner contends asserted properties are not commensurate in scope with the claim. Specifically, Tables 5-11 show very specific formulations with very specific amount of each ingredients. The instant claim broadly recites a carrier oil, broadly recites an ampiphilic/lipophilic pharmaceutical active, broadly recites a water-soluble film forming polymer, and broadly recites a combination of surfactants including a small molecule surfactant selected from polysorbate and sorbitan, and a phospholipid as long as the quantity of carrier oil and lipophilic pharmaceutical active is from about 25% to about 40% wt/wt. As such, the asserted surprising or unexpected properties of the claimed oral film are not commensurate in scope with the claim. The claim does not recite any amount and any specific safe and effective lipophilic/amphiphilic pharmaceutical active, any amount and any specific carrier oil, any amount and any specific water-soluble film forming polymer, and any amount and any specific surfactant or a combination thereof. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present case, the rejection set forth below clearly addresses the asserted properties and clearly provides the reason for combining the references 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 7-8, 10-11, 13-16, 18, 21-26 are rejected under 35 U.S.C. 103 as being un-patentable over Allen (US2016/0051510 A1) in view of Finley (WO2016/123475 A1), Carrier oil and dosing, 2016, and Garti (WO2018/061007 A1).
Allen teaches  thin film (e.g., an oral dissolvable film) that includes: (a) about 2-24 wt. % solvent, (b) about 40-50 wt. % binder, (c) about 0-22 wt. % wt. % lipid, (d) about 3-22 wt. % emulsifier, (e) up to about 65 wt. % botanical extract, (f) about 0-15 wt. % wt. % dough conditioner, (g) about 0-10 wt. % flavoring agent, (h) about 0-40 wt. % sweetener, (i) about 0-1.0 wt. % dye or pigment, (j) about 0-20 wt. % powder coating on at least one external surface, and (k) about 0-0.1 wt. % preservative. (See paragraph [0022].) Allen teaches the solvent can be water or ethanol. (See paragraph [0363].) Allen also teaches the emulsifier includes at least one of glycerin, ethoxylated monoglycerides, and ethoxylated diglycerides. (See paragraph [0167].) The at least one emulsifier, which encompasses a combination of two emulsifiers, in the amount of 3-22 wt.% touches the claimed 2-15 wt.% of a combination of surfactant. Moreover, Allen teaches "Active ingredient" refers to botanical extracts of plant matter (alternatively referred to as "raw botanical extracts (RBEs)" or "raw botanical extracts (RBEs) of cannabinoids"). The thin film can be administered, e.g., to a human patient in need of a treatment of a disease or disorder by the administration of the active ingredient (botanical extract). The botanical extract can include kavalactones, tetrahydrocannabinols (THCs) (the isomers of tetrahydrocannabinol), cannabidiol (CBD), and/or cannabinoids. (See para [0064].) The cannabinoids of the prior art would be considered an amphiphilic pharmaceutical active and a lipophilic active. The binder includes polyvinyl alcohol. (See paragraph [00139].) The polyvinyl alcohol as a binder taught by Allen et al. would be considered a water-soluble film forming polymer absent evidence to the contrary. Allen additionally teaches that the binder includes pectin among others. (See para [0139].) The amount of the pectin as the binding agent of the prior art would effective to provide targeted enteric delivery of the lipophilic active to the colon or large intestine upon administration absent evidence to the contrary. The emulsifier includes glycerin.  (See paragraph [0167].) While Allen does not specifically teach glycerin is a viscosity modifier, the glycerin taught by the prior art would be considered a viscosity modifier because the instant specification teaches glycerin as one of the examples of the viscosity modifier. (See paragraph [0106].) Allen further teaches the lipid includes at least one of almond oil, argan oil, avocado oil, canola oil, cashew oil, castor oil, cocoa butter (e.g., deodorized cocoa butter oil), coconut oil, colza oil, corn oil, cottonseed oil, grape seed oil, hazelnut oil, hemp oil, hydroxylated lecithin, lecithin, linseed oil, macadamia oil, mango butter, marula oil, mongongo nut oil, olive oil, palm kernel oil, palm oil, peanut oil, pecan oil, perilla oil, pine nut oil, pistachio oil, poppy seed oil, pumpkin seed oil, rice bran oil, safflower oil, sesame oil, shea butter, soybean oil, sunflower oil, walnut oil, grape seed oil, and watermelon seed oil. (See paragraph [0155].) The combined quantity of carrier oil and cannabinoid extract from about 25% to about 40% (wt/wt) claimed overlaps with the amount of 0-22% w/w carrier oil and up to 65% w/w cannabinoid extract taught by Allen renders obvious the claimed combined quantity. Allen teaches the method of preparing an oral thin film involves mixing a combination of lipid, emulsifier, and solvent to provide a uniform first mixture. Then the Active ingredient is added to the uniform first mixture, to form a thickened second mixture. Flavoring agent, sweetener, coloring agent, non-sticky binder, and sticky binder are added to the thickened second mixture, to provide a slurry wherein the slurry is cooled, sheared, mixed, cast, and condensed to provide an oral thin film, Alternatively, the slurry is hot extruded, cast, and condensed to provide an oral thin film. (See paragraph [0103].) That means the film taught by Allen et al. is an un-buffered oil in water emulsion based on continuous cast film layer. 
Allen does not teach apricot kernel oil. Moreover, Allen does not teach a combination of surfactants including a small molecule surfactant selected from polysorbate and sorbitan, and a phospholipid.
Finley teaches research has shown the ability of cannabinoids and other compounds found in cannabis to stimulate bone growth, relieve pain, aid sleep, inhibit bacterial cell growth, inhibit cancer cell growth, and alleviate or otherwise reduce the symptoms of cancer. (See paragraph [0003].) Finley also teaches a cannabis oil composition comprising a cannabis oil extract and a quantity of vitamin E, wherein the quantity of vitamin E is at least about 30% w/w based on the total weight of the composition and wherein the quantity of vitamin E is an amount sufficient to reduce the viscosity of the composition to less than about 3500 cP. (See claims 21-23.) The vitamin E reads on the claimed viscosity modifier. Moreover, Finley teaches the composition further comprising one or more ingredients selected from the group consisting of an essential oil, an herbal extract, a probiotic, a homeopathic remedy, a flower essence, a carrier oil, and a combination thereof. (See claim 24.) Finley teaches the cannabis oil extract contains cannabinoids. (See paragraph [0028].) Additionally, Finley teaches the carrier oils are added to the cannabis oil including almond oil; aloe vera oil; apricot kernel oil; avocado oil; argan oil; calendula oil; carrot seed oil; castor oil; coconut oil; evening primrose oil; fish oils and oils rich in omega-3 fatty acids (e.g., algae, krill, flaxseed); grape seed oil; hazelnut oil; hemp seed oil; jojoba oil; macadamia oil; olive oil; raspberry seed oil; sesame oil; sunflower oil; walnut oil; wheatgerm oil; and combinations thereof. (See para [0154].) The cannabinoids are present in amount of 0.1-3% (w/w). (See paragraph [0117].) Finley teaches the carrier oil is typically present in an amount ranging from 5%-10% (w/w), or from about 20% to about 25%. (See paragraph [0154] & [0155].) Lastly, Finley teaches the cannabis oil is diluted in a liquid, e.g., a carrier oil. (See paragraph [0161].)
Carrier oils and dosing teaches carrier oils are used to aid in transportation of cannabinoids into the blood stream or tissue depending on the application, (See page 2, first paragraph.) Moreover, Carrier oils and dosing teaches phytocannabinoids are fat soluble and will bind to the fat in a carrier oil. The method requires that 1 gram of cannabis oil be mixed into 19 grams of a carrier oil for a total of 20 grams. However, if you are treating cancer and are looking for a little extra help, you could use Apricot kernel oil which is high in linoleic and oleic acids which are essential fatty acids. Apricot kernel oil also contains vitamin B-17 or amygalin which is an anti-cancer agent on its own. (See page 3 last paragraph.) 
Garti teaches a cannabinoid-loaded formulation comprising at least one oil, at least one hydrophilic surfactant, at least one co- surfactant, and at least 0.1 wt% of at least one cannabinoid. (See claim 1.) Moreover, Garti teaches the term hydrophilic surfactant refers to ionic or non-ionic surfactants having a hydrophilic nature, that is a surfactant having an affinity for water. Exemplary surfactants are sorbitan, and polysorbate among other. (See page 7, fourth paragraph.) 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to substitute one of the lipid oil, for example, almond oil, argan oil, avocado oil as taught by Allen et al. with apricot kernel oil as taught by Finley et al. and further substitute the at least one of glycerin, ethoxylated monoglycerides, and ethoxylated diglycerides (surfactant) taught by Allen et al. with the at least one hydrophilic surfactant in this case a combination of sorbitan and polysorbate taught by Garti et al. to give Applicant’s claimed invention. One would have been motivated by the fact that not only Apricot kernel oil is an effective carrier oil that can aid in the transportation of cannabinoids but also Apricot kernel oil has anti-cancer effect as taught by Carrier oils and dosing and additionally, Finley et all teaches carrier oils such Apricot kernel oil can effectively solubilize cannabinoids, see para [0161] and para [0154]. One would also be motivated to substitute at least emulsifier (surfactant) for another because emulsifiers (Surfactants) are art-recognized equivalent. One would reasonably expect the substituting one of the lipid oils of Allen et al. with Apricot kernel oil to give an effective oral film that can have anti-cancer properties and desirable bioavailable properties. The cannabinoids of the pending claims would be considered an amphiphilic pharmaceutical active and a lipophilic active. The amount of the at least surfactant (emulsifier) in an amount of no more than 10% of the combined weight of the carrier oil and the active agent overlaps with that claimed as taught by the cited references in combination.  The substitution of surfactant with the3-22 w/w emulsifier would give the claimed surfactant mixture in the amount of 3=22% w/w wherein said amount overlaps the claimed no more than 10% of the combination of surfactants. 
Accordingly, the cited combined references do not expressly teach the claimed contact angle from about 39 degrees to about 90 degrees (claims 1, 4, 13-15, 23, and 26), the claimed pH (claims 5, 21, and 27), and the claimed film layer retains at least 95% of the oil and lipophilic active (claim 11). However, said limitations are characteristics or properties of the claimed formulation. Since the claimed formulation is obvious over the cited combination of prior art, said properties or characteristics would naturally flow from the teaching of the combined cited art. 
Lastly with respect to the claimed “wherein a disintegration time of the oral dosage form upon administration is from about 1 minutes to about 20 minutes.” said “wherein” clause appears to be a method step. Since the claim is interpreted to be a product, said method step in the product claims does not appear to further limit the structural components of the composition. Therefore, the composition is a composition which is met by the prior art. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir.1985).    
	Applicant’s argument and Response to Applicant’s argument
Applicant argues that It is apparent that the combination of references cited by the Examiner fails to teach or suggest all the limitations of the current claims as amended.
In response, Applicant’s argument is not persuasive because the modified rejection above clearly addresses all the limitations of the current claim as amended.

Applicant argues that amendment to claims 1, 4 and 21 to further define the components of the oral film in terms of amounts and specific nature. As such, the surprising or unexpected properties are clearly reflected over the full scope of the claims and non-obviousness should be acknowledged.
In response, Applicant’s argument is not persuasive because the subject matter of not reciting the elected cannabinoid as the elected active agent is withdrawn and is no longer part of the modified and revisited rejection above. 

Applicant argues that although the currently claimed oral film dosage form comprises high loading of oil phase, the oral films had reduced stickiness and adhesiveness, and improved stability. This unexpected characteristic is reflected in the contact angle of the oral film, as currently claimed. See par. [0140]: and par. [0138]. The surface pH of the oral thin film may also be a characteristic reflecting the special combination of the various components, as currently claimed. As such, a skilled person, from the teachings of Allen would not solve this problem to include high loading of oil phase, as the lipid taught to be optional, to arrive at the surprising or unexpected properties of the oral film of the application. 
In response to applicant's argument that the claimed film exhibits the unexpected properties of high loading of oil phase, reduced stickiness and adhesiveness, surface pH, and improved stability, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Again, paragraph [0138] & [0140] of the specification discloses the properties asserted as being unexpected are attributed to the appropriate selection of excipients (see Formulation 1-21) and the method of preparing the oral film. None of the ingredients and the specific amount of each ingredients are recited in the claim. Again, the claim broadly recites any amount of an active selected from cannabinoids, Montelukast, Zafirlukast, Tamoxifen and Pranlukast, any amount of a carrier oil selected from selected from medium-chain triglyceride (MCT) oil, polvethoxylated fatty acid glycerides, CBD oil, sesame oil, cannabis oil, castor oil, soybean oil, cocoa butter and mixtures thereof, where the amount of active and oil is about 25%-40% (wt/wt), about 2% to about 15% (wt/wt) of a combination of surfactants selected from polysorbate and sorbitan, and a phospholipid, and at least about 40% (wt/wt) of a water-soluble film forming polymer selected from selected from cellulose derivatives, polyvinyl alcohol, polyvinyl pyrrolidone, polyethylene oxide, starches, polvacrylates, gums and mixtures thereof. Therefore, the claims as amended are not commensurate in scope with the asserted unexpected properties. Additionally, the properties of high loading of oil phase, reduced stickiness and adhesiveness, surface pH, and improved stability are not recited in the claims. Furthermore, since the amended claimed oral film is obvious over the teaching of the combined references, the asserted or unexpected characteristics/properties would necessarily flow from the teachings of the combined references absent evidence to the contrary. Applicant has not presented evidence that the asserted properties/characteristics would not naturally flown from the combining teaching of the prior art references. 

Applicant argues that the thin films of Allen comprise a powder coating on at least one external surface (see [0362], [0382], Examples 2 and 3, claims 1 and 12). Paragraph [0075] of Allen teaches that the powder coating prevents, minimizes and/or mitigates the likelihood that the OTF will stick to another adjoining OTF once packaged and/or manufacturing equipment. As such, the thin films of Allen clearly do not possess the advantageous characteristics of the currently claimed oral films. The person skilled in the art would conclude that the oral films of Allen do not have a contact angle from 39 to 90 degrees, as claimed in claims 1 and - 10 -7433191: 1) because the lipid is optional, and 2) because the oral film has a powder coating. In view of the above, a skilled person in the art would have no reasonable expectation of success from combining a thin film having a powder coating, as taught by Allen and selecting various components taught in Finley, Carrier Oils and dosing and Garti, to necessarily arrive at the claimed unexpected characteristic or properties. 
In response, the examiner finds Applicant’s argument not persuasive. The Examiner does not dispute the fact that of Allen comprise a powder coating on at least one external surface (see [0362], [0382], Examples 2 and 3, claims 1 and 12). However, paragraph [0022], paragraph [0024] teach powder coating can be 0% and Examples 1 teach the absence of a powder coating. The powder coating taught by Allen can be optional. Therefore, a skilled person in the art would have reasonable expectation of success by substituting a known surfactant for another and further substituting the oil taught by Allen with the Apricot kernel oil taught by Finley to have the asserted unexpected characteristic or properties.

Applicant argues that Allen teaches very broad amounts and nature of each components, from which a skilled person would have to precisely select each amount and components within these broad lists. However, there would be no motivation to select the specific amounts and components as currently claimed with an expectation of success to arrive at the surprising or unexpected properties of the oral film of the application. For example, the film forming polymer, referred as binder in Allen, is broadly said to be in an amount of 4-50%, but exemplary formulations teach preferred amounts of 10-36%, or 25% (see example 2, 3, par. [0151], [0152]. The teachings of Allen would motivate a skilled person to select within those preferred ranges. There would be no motivation to include at least about 40% of polymer. None of Finley, Carrier Oils and dosing and Garti would provide such motivation.
In response, Applicant’s argument is not persuasive. Specifically, Allen teaches  thin film (e.g., an oral dissolvable film) that includes: (a) about 2-24 wt. % solvent, (b) about 40-50 wt. % binder, (c) about 0-22 wt. % wt. % lipid, (d) about 3-22 wt. % emulsifier, (e) up to about 65 wt. % botanical extract, (f) about 0-15 wt. % wt. % dough conditioner, (g) about 0-10 wt. % flavoring agent, (h) about 0-40 wt. % sweetener, (i) about 0-1.0 wt. % dye or pigment, (j) about 0-20 wt. % powder coating on at least one external surface, and (k) about 0-0.1 wt. % preservative. (See paragraph [0022].) Allen teaches the solvent can be water or ethanol. (See paragraph [0363].) Allen also teaches the emulsifier includes at least one of glycerin, ethoxylated monoglycerides, and ethoxylated diglycerides. (See paragraph [0167].) Allen teaches the binder can also add mucoadhesion to the OTF. The mucoadhesive agent, when placed in the oral cavity in contact with the mucosa therein, adheres to the mucosa. The mucoadhesive agent is especially effective in transmucosal delivery of the active ingredient, as the mucoadhesive agent permits a close and extended contact of the composition with the mucosal surface by promoting adherence of the composition or drug to the mucosa, and facilitates the release of the active ingredient from the composition. The mucoadhesive agent can be a polymeric compound, such as a cellulose derivative but it may be also a natural gum, alginate, pectin, or such similar polymer. The Mucoadhesive agents include, e.g., carboxymethylcellulose, polyvinyl alcohol, polyvinyl pyrrolidone (povidone), sodium alginate, methyl cellulose, hydroxyl propyl cellulose, hydroxypropylmethyl cellulose, polyethylene glycols, carbopol, polycarbophil, carboxyvinyl copolymers, propylene glycol alginate, alginic acid, methyl methacrylate copolymers, tragacanth gum, guar gum, karaya gum, ethylene vinyl acetate, dimenthylpolysiloxanes, polyoxyalkylene block copolymers, pectin, chitosan, carrageenan, xanthan gum, gellan gum, locust bean gum, and hydroxyethylmethacrylate copolymers. (See paragraphs [0046] & [0047].). The mucoadhesive agents taught by Allen are substantially the same mucoadhesive agents disclosed in the present specification. The present specification discloses examples of film forming polymers include cellulose derivatives, polyvinyl alcohol, polyvinyl pyrrolidone, polyethylene oxide, starches, polyacrylates, gums (xanthan gum, arabic gum, guar gum, etc.) and/or mixtures thereof. (See paragraph [0049].) While Allen does not recognize the binders as water-soluble film forming polymers, the binders taught by Allen that are the same compounds disclosed in the instant specification, have the property of water-soluble film forming polymers. A compound and all of its properties are inseparable. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

Applicant argues that Carrier oil and dosing is directed to types of oil to aid in transportation of cannabinoids. Carrier oil and dosing is not directed to oral film dosage. A skilled person in the art would not turn to such teachings as they would not be applicable to the special properties of an oral film. There would be no motivation or expectation of success to combine Carrier oil with Allen and Finley.
In response, Applicant’s argument is not persuasive. While the Carrier oil and dosing reference, Finley, and Gardi are not directed to oral film dosage form, the oral film dosage form taught by Allen contains cannabinoid as the active agent, surfactant, a binder, which includes compounds capable as being a water-soluble film forming polymers, and a carrier oil. It may well be true that the claimed combination of surfactant is not taught by Allen. However, Garti teaches a cannabinoid-loaded formulation comprising at least one oil, at least one hydrophilic surfactant, at least one co- surfactant, and at least 0.1 wt% of at least one cannabinoid. (See claim 1.) Moreover, Garti teaches the term hydrophilic surfactant refers to ionic or non-ionic surfactants having a hydrophilic nature, that is a surfactant having an affinity for water. Exemplary surfactants are sorbitan, and polysorbate among other. (See page 7, fourth paragraph.) Finley teaches the cannabis oil is diluted in a liquid, e.g., a carrier oil such as apricot kernel oil. (See paragraph [0161] and paragraph [0154].) Therefore, one would reasonably expect apricot kernel oil as an oil carrier that has been used to dilute cannabinoid and a combination of sorbitan, and polysorbate as surfactants that have been used with cannabinoid formulation to be effective in the oral film dosage form of Allen with success. 


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628